Title: James Madison to Nicholas P. Trist, 27 March 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 27. 1827
                            
                        
                        I trouble you with another letter to Genl. Cocke, for reasons which I need not repeat. Be so good as to look
                            at Mr. Jeff--n’s instructions to Mr. Gilmer and observe whether they do not suggest a better explanation than is given in
                            the letter to Mr. Gallatin of the terms he is to hold out, as inviting a successor to Mr. Key. And if so, drop me a line,
                            unless you favour us with a more agreeable mode of giving the information. Affectionate respects
                        
                            
                                James Madison
                            
                        
                    Can you readily see whether an advertisement ever issued inviting applications for professorships before the University was
                            supplied. If there ever was, the papers left by the Rector probably contain the original draft, which it may be well to
                            look at